Citation Nr: 0704930	
Decision Date: 02/21/07    Archive Date: 02/27/07

DOCKET NO.  91-12 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina




THE ISSUE

The propriety of the initial 40 percent evaluation for the 
service-connected arthritis of the neck.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans







ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The veteran served on active duty from September 1950 to 
December 1952.  

This case originally comes before the Board of Veterans' 
Appeals (Board) on appeal from the RO.  

A January 2003 Board decision denied an initial evaluation in 
excess of 40 percent for service-connected arthritis of the 
neck.  

The veteran appealed the denial of an initial evaluation in 
excess of 40 percent for service-connected arthritis of the 
neck to the United States Court of Appeals for Veterans 
Claims (Court).  

The January 2003 Board decision, in pertinent part, was 
vacated and remanded to the Board by a Memorandum Decision of 
the Court in November 2005, because it was concluded that the 
Board did not provide adequate reasons or bases for its 
findings.  

More specifically, the Court concluded that the Board did not 
provide adequate reasons or bases for its findings that there 
was no documentation of functional loss due to service-
connected arthritis of the neck or evidence of intervertebral 
disc syndrome of the neck.  

The November 2005 Court Decision affirmed the January 2003 
Board decision to the extent that it denied that appeal as to 
higher evaluations for service-connected arthritis of the 
right shoulder and right elbow.  

The Court also dismissed for lack of jurisdiction the 
veteran's claims for earlier effective dates and his claim 
challenging the Board's denial of a clear and unmistakable 
error claim.  

Additionally, the Court excluded from the appeal the Board 
Chairman's denial of reconsideration of the Board's January 
2003 decision.  

A letter was sent to the veteran, with a copy to his 
representative, on October 18, 2006, in which the veteran was 
given 90 days from the date of the letter to submit 
additional argument or evidence in support of his appeal 
prior to the Board's readjudication.  No additional evidence 
was received from the veteran.  

A motion to advance this case on the Board's docket, which 
was received by the Board on September 18, 2001, was granted 
by the Board on September 19, 2001 for good cause shown due 
to the veteran's age.  See 38 U.S.C.A. § 7107 (West 2002); 
38 C.F.R. § 20.900(c) (2006).  

For the reasons indicated hereinbelow, the issues on appeal 
are being remanded to the RO via the Appeals Management 
Center in Washington, DC.  



REMAND

The veteran is currently assigned a 40 percent evaluation for 
his service-connected arthritis of the neck under Diagnostic 
Code 5010-5242, which involves degenerative arthritis.  

The Board would note that a 40 percent evaluation is the 
maximum evaluation provided under the rating schedule on the 
basis of limitation of motion or anklylosis of the cervical 
spine.  

When a diagnostic code provides for compensation based upon 
limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 regarding pain must also be considered to determine 
whether a higher evaluation is warranted based on factors of 
pain and functional loss.  DeLuca v. Brown, 8 Vet. App. 202, 
206 (1995).  

Where a veteran is in receipt of the maximum evaluation for 
limitation of motion, however, those regulations are not for 
application.  Johnston v. Brown, 10 Vet. App. 80, 84-85 
(1997) (holding that an evaluation based on compensable 
limitation of motion encompasses pain and functional loss due 
to arthritis, and pain cannot be the basis for an evaluation 
in excess of the maximum schedular evaluation under a 
diagnostic code predicated on limitation of motion).  

To warrant an evaluation in excess of 40 percent for 
arthritis under the current criteria, there would need to be 
evidence of unfavorable ankylosis due service-connected 
disability that involved the entire spine or the 
thoracolumbar spine.  

A higher rating of 60 percent could be assigned under 
Diagnostic Code 5243 for intervertebral disc syndrome if 
there is evidence of incapacitating episodes having a total 
duration of at least six weeks during the previous twelve 
months.  

However, an incapacitating episode is defined as a period of 
acute signs and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician and 
treatment by a physician.  

Although a VA evaluation of the veteran's service-connected 
arthritis of the neck was conducted in January 2006, there is 
no mention of whether the veteran had had any incapacitating 
episodes of intervertebral disc syndrome over the previous 
year.  

VA has the authority to schedule a compensation and pension 
examination when such is deemed to be necessary, and the 
veteran has an obligation to report for that examination.  
Pursuant to 38 C.F.R. § 3.327(a) (2006), examinations will be 
requested whenever VA determines, as in this case, that there 
is a need to verify the severity of a disability.  See also 
38 C.F.R. § 3.159 (2006).  

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should take appropriate steps 
to contact the veteran and ask him to 
provide the names and addresses, as well 
as the dates of treatment, of all health 
care providers who have treated him since 
January 2006 for neck problems.  After 
securing any appropriate consent from the 
veteran, VA must obtain any such 
treatment records that have not 
previously been associated with the 
veteran's VA claims folder.  If VA is 
unsuccessful in obtaining any medical 
records identified by the veteran, it 
must inform the veteran of this and 
request him to provide copies of the 
outstanding medical records.  All 
attempts to secure this evidence must be 
documented in the claims file by the RO.  

2.  The RO should arrange for a VA 
examination to determine the current 
nature and severity of his service-
connected cervical spine disability.  The 
VA claims folder, including a copy of 
this Remand, must be made available to 
and reviewed by the examiner.  All 
indicated tests and studies, including x-
rays, should be accomplished; and all 
clinical findings should be reported in 
detail and correlated to a specific 
diagnosis.  

The examiner must provide findings on 
range of motion of the neck.  The 
examiner should identify any objective 
evidence of pain in the neck and any 
functional loss associated with pain.  

The examiner should note whether there is 
any objective neurological manifestations 
associated with the veteran's service-
connected arthritis of the neck.  

Finally, the examiner should report to 
what extent and for what duration, if 
any, does the veteran suffer from 
incapacitating episodes as defined by the 
rating criteria due to his service-
connected cervical spine disability.  

All examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached, must be 
set forth in a typewritten report.  

3.  The RO must notify the veteran that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2005).  In the 
event that the veteran does not report 
for the aforementioned examinations, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.  

4.  After the above has been completed, 
as well as any additional indicated 
development, VA must readjudicate the 
issue currently on appeal based on all 
relevant evidence on file, to include any 
additional evidence added as a result of 
this remand.  The RO should consider all 
potentially applicable diagnostic codes, 
including the criteria for rating 
intervertebral disc syndrome.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative must 
be provided a Supplemental Statement of 
the Case and must be afforded an 
appropriate opportunity to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2002) (Historical and Statutory Notes); 
see M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2006).  


